Patrick Spevak v. Montgomery County, Maryland, No. 44, September Term, 2021.
Opinion by Getty, C.J.

WORKERS’    COMPENSATION    —    SERVICE-CONNECTED                                 TOTAL
DISABILITY RETIREMENT BENEFITS — “SIMILAR BENEFITS”
The Court of Appeals held that permanent partial disability benefits and service-connected
total disability retirement benefits are “similar benefits” under Md. Code (1991, 2016 Repl.
Vol., 2021 Supp.), Labor and Employment Article § 9-610, that are subject to the offset
provision.
Circuit Court for Montgomery County
Case No. 434813V
Argued: March 7, 2022
                                                                                           IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND

                                                                                                        No. 44

                                                                                               September Term, 2021


                                                                                                PATRICK SPEVAK

                                                                                                          v.

                                                                                    MONTGOMERY COUNTY, MARYLAND


                                                                                          *Getty, C.J.
                                                                                          Watts,
                                                                                          Hotten,
                                                                                          Booth,
                                                                                          Biran,
                                                                                          Adkins, Sally D.,
                                                                                             (Senior Judge, Specially Assigned)
                                                                                          McDonald, Robert N.,
                                                                                             (Senior Judge, Specially Assigned)

                                                                                                          JJ.


                                                                                                Opinion by Getty, C.J.
                                                                                                 Watts, J., dissents.


                                                                                          Filed: August 15, 2022

                                                                                   *Getty, C.J., now a Senior Judge, participated in
 Pursuant to Maryland Uniform Electronic Legal
                                                                                   the hearing and conference of this case while an
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   active member of this Court; after being recalled
                     2022-08-15 13:23-04:00                                        pursuant to Md. Const., Art. IV, § 3A, he also
                                                                                   participated in the decision and adoption of this
                                                                                   opinion.
Suzanne C. Johnson, Clerk
       Patrick Spevak, Petitioner, served as a firefighter in Montgomery County, Maryland

from 1979 until 2010. In 2007, Mr. Spevak experienced a service-related back injury,

which ultimately led to his retirement in 2010. Upon retirement, Mr. Spevak began

collecting service-connected total disability retirement benefits. Several years after Mr.

Spevak retired, he developed a compensable degree of occupational hearing loss related to

his employment. Mr. Spevak filed for workers’ compensation benefits, and the Workers’

Compensation Commission (the “Commission”) found that Mr. Spevak’s hearing loss

entitled him to $322.00 payable weekly for a certain number of weeks. Although Mr.

Spevak was awarded compensation for his hearing loss, the Commission determined that

the entirety be offset under Md. Code (1991, 2016 Repl. Vol., 2021 Supp.), Labor and

Employment Article (“LE”) § 9-610. The Circuit Court for Montgomery County affirmed

the Commission’s use of the offset provision and granted the cross-motion for summary

judgment of the Respondent, Montgomery County (the “County”). The Court of Special

Appeals affirmed the circuit court.

       In this case, we consider whether the Court of Special Appeals erred in affirming

the circuit court’s grant of summary judgment. Precisely, we consider whether Mr.

Spevak’s service-connected total disability retirement benefits are “similar” to his

permanent partial disability workers’ compensation benefits. For the reasons explained

below, we affirm the Court of Special Appeals.

                                      BACKGROUND

       Mr. Spevak served as a firefighter in Montgomery County, Maryland from 1979

until 2010 when he retired due to a service-related back injury that occurred in 2007. Upon
his 2010 retirement, Mr. Spevak began collecting $1,859.07 per week in service-connected

total disability retirement benefits.       Several years after his retirement, Mr. Spevak

developed hearing loss related to his employment from “exposure to loud noises, such as

fire engines, sirens, and alarms.” In light of his hearing loss, Mr. Spevak filed a workers’

compensation claim on June 24, 2016. A hearing occurred on March 1, 2017, and the

Commission issued an order on March 28, 2017 finding that Mr. Spevak’s employment as

a firefighter caused his hearing loss. The order instructed the County to reimburse Mr.

Spevak for the cost of his hearing aids.

       On April 3, 2017, Mr. Spevak filed issues with the Commission to determine the

nature and extent of his hearing loss. In a hearing held on June 16, 2017, the County argued

that Mr. Spevak’s compensation for his hearing loss should be offset because Mr. Spevak

received service-connected total disability retirement benefits due to his back injury, which

compensated him for wage loss. On July 13, 2017, the Commission issued an order finding

that Mr. Spevak suffered “21% loss of use of the left ear/hearing loss (26.25 weeks) and

0% loss of use of both ears (tinnitus) (0 weeks); at the rate of $322.00, payable weekly . . .

for a period of 26.25 weeks.” The Commission also found that the full amount awarded

for Mr. Spevak’s hearing loss was offset because his “weekly retirement benefits exceed

[the] permanent partial disability rate.”

       Mr. Spevak filed a petition for judicial review in the Circuit Court for Montgomery

County on August 1, 2017. Three days later, this Court published its opinion in Reger v.

Washington County Board of Education, which interpreted the offset provision contained

in LE § 9-610. 455 Md. 68 (2017). On November 22, 2017, Mr. Spevak filed a motion to

                                                2
remand to the Commission. A hearing before the Commission occurred on May 1, 2019

to consider (1) whether Mr. Spevak’s hearing loss compensation is subject to an offset, and

(2) whether the Subsequent Injury Fund1 should be a party to the case. In an order issued

on May 3, 2019, the Commission determined that it lacked jurisdiction to reconsider the

offset and dismissed the Subsequent Injury Fund as a party due to a lack of evidence

showing liability.

       On February 26, 2020, Mr. Spevak filed a motion to reinstate his appeal. Over the

County’s objection, Mr. Spevak’s appeal was reinstated on April 29, 2020. On May 5,

2020, Mr. Spevak filed a motion for summary judgment arguing that the Commission erred

in offsetting Mr. Spevak’s hearing loss compensation. The County opposed the motion

and filed a cross-motion for summary judgment, which the circuit court granted on October

14, 2020. Mr. Spevak appealed to the Court of Special Appeals.

       The Court of Special Appeals affirmed the circuit court’s grant of summary

judgment. Spevak v. Montgomery Cty., 251 Md. App. 674, 707 (2021). The intermediate


1
  Clifford B. Sobin, a legal commentator on Maryland Workers’ Compensation law,
described the Subsequent Injury Fund as follows:

       Frequently, employees who already have a permanent impairment suffer a
       subsequent work-related injury that results in a second permanent disability.
       Many times the employee’s combined disability is substantially greater than
       it would have been from the subsequent injury alone. The employer is only
       liable for the compensation payable for the subsequent injury. To make up
       the difference in certain circumstances, the Legislature created the
       Subsequent Injury Fund and provided for additional compensation to be paid
       by that Fund if specified conditions were met.

Clifford B. Sobin, Maryland Workers’ Compensation, § 1:13 at 11 (2021–2022 ed.)
(footnotes omitted).
                                            3
appellate court reasoned that Mr. Spevak’s “service-connected total disability retirement

compensates for any and all work-related injuries he sustained in his employment with

Montgomery County” and therefore precluded him from “receiv[ing] a permanent partial

workers’ compensation award.” Id. Mr. Spevak petitioned for a writ of certiorari, which

we granted on November 10, 2021. Spevak v. Montgomery Cty., 476 Md. 417 (2021).

       In this case, we consider whether the Court of Special Appeals erred in affirming

the circuit court and the Commission regarding the applicability of the offset provision in

LE § 9-610. For the reasons explained below, we affirm the Court of Special Appeals.

                               STANDARD OF REVIEW

       When reviewing decisions of an administrative agency, this Court does not review

the decisions of the circuit court or the Court of Special Appeals. Broadway Servs., Inc. v.

Comptroller, 478 Md. 200, 214 (2022). In an appeal of a Commission decision, this Court

shall determine whether the Commission “(1) justly considered all of the facts about the

accidental personal injury, occupational disease, or compensable hernia; (2) exceeded the

powers granted to it under this title; or (3) misconstrued the law and facts applicable in the

case decided.” LE § 9-745(c). Generally, decisions of the Commission are “presumed to

be prima facie correct[.]” LE § 9-745(b)(1). The presumption of correctness does not

extend to questions of law, which this Court independently reviews. Reger, 455 Md. at 95

(citing Hollingsworth v. Severstal Sparrows Point, LLC, 448 Md. 648, 655 (2016)).

       A court shall grant a motion for summary judgment “if the motion and response

show that there is no genuine dispute as to any material fact and that the party in whose

favor judgment is entered is entitled to judgment as a matter of law.” Md. Rule 2-501(f).

                                              4
This Court reviews whether a court correctly granted a motion for summary judgment de

novo. Chateau Foghorn LP v. Hosford, 455 Md. 462, 482 (2017) (citations omitted). In

reviewing a grant of summary judgment, we independently review the record in the light

most favorable to the nonmoving party and “determine whether the parties properly

generated a dispute of material fact, and, if not, whether the moving party is entitled to

judgment as a matter of law.” Castruccio v. Estate of Castruccio, 456 Md. 1, 16 (2017)

(citations omitted).

                                     DISCUSSION

A.     An Overview of Workers’ Compensation

       During the 1910s, states across the nation began adopting workers’ compensation

statutes in response to “(1) increases in dangerous employment; (2) public awareness of

the problems associated with workplace accidents; (3) employers’ concerns about a

liability climate unfavorable to them; and (4) a more than doubling of the number of

workers[] in labor unions.” Clifford B. Sobin, Maryland Workers’ Compensation, § 1:1 at

2 (2021–2022 ed.). By 1930, most states enacted workers’ compensation legislation. Id.

The General Assembly enacted Maryland’s Workers’ Compensation Act in 1914. 1914

Md. Laws, ch. 800.

       In the original enactment of the Workers’ Compensation Act, local government

employees received unique treatment. Blevins v. Baltimore Cty., 352 Md. 620, 635 (1999).

Initially, local government employees were not “entitled to the benefits” of the Workers’

Compensation Act if a “State law, City Charter or Municipal Ordinance, provision equal

or better than that given under the terms of this Act is made for municipal employees

                                            5
injured in the course of employment[.]” 1914 Md. Laws, ch. 800. In 1971, the General

Assembly enacted an amended Workers’ Compensation Act, which provided, “whether as

part of a pension system or otherwise, any benefit or benefits are furnished [to the]

employees of employers[,] . . . the benefit or benefits when furnished by the employer shall

satisfy and discharge . . . the liability or obligation of the employer[.]” 1971 Md. Laws,

ch. 785. The statute continued to provide that “[s]hould any benefits so furnished be less

than those provided for in this Article[,] the employer shall be liable to furnish the

additional benefit as will make up the difference between the benefit furnished and the

similar benefit required” under the Workers’ Compensation Act. Id.; See Sobin, § 1:9 at

9–10 (“Whenever, as part of a governmental pension system, benefits are paid by the

employer/insurer, those benefits (if they are equal to or greater than any payable workers’

compensation benefits) satisfy the employer’s obligation to pay workers’ compensation

benefits.”) (footnote omitted).

       The amount payable to an employee entitled to permanent disability benefits is

determined by four factors: “(1) the year of the injury; (2) the average weekly wage of the

claimant; (3) the portions of the body that are injured; and (4) the percentage of disability

awarded.” Sobin, § 13:1 at 366; See LE § 9-602 (“Average Weekly Wage”); LE § 9-603

(“State Average Weekly Wage”); LE § 9-604 (“Computation of Compensation”);

LE §§ 9-614 et seq. (“Temporary Partial Disability”); LE §§ 9-618 et seq. (“Temporary

Total Disability”); LE §§ 9-625 et seq. (“Permanent Partial Disability”); LE §§ 9-635 et

seq. (“Permanent Total Disability”). The average weekly wage is relevant for permanent

disability benefits because, depending on the benefits awarded, they are calculated as a

                                             6
specific fraction of the average weekly wage not to exceed a specified fraction of the State

average weekly wage. LE §§ 9-629–9-630.

       In Maryland, employees of governmental entities or quasi-public corporations are

entitled to claim workers’ compensation benefits and pension benefits simultaneously.

When an employee collects workers’ compensation benefits and pension benefits, the

Workers’ Compensation Act requires an analysis as to whether either benefit may be offset

because the payment of the other benefit satisfies the employer’s obligation. LE § 9-610.

Service-connected disability retirement benefits are “[d]isability benefits for injuries

sustained as a result of the job.” Sobin, § 16:1 at 505. Clifford B. Sobin, a legal

commentator on Maryland Workers’ Compensation law, identified two primary principles

that guide the analysis: (1) “the General Assembly wished to provide only a single recovery

for a single injury for government employees covered by both a pension plan and

[workers’] compensation” and (2) “[offsetting] of benefits resulting in a reduction of either

compensation payments or pension payments only occurs when the benefits are similar.”

Id. at 506 (citing Frank v. Baltimore Cty., 284 Md. 655, 659 (1979)); Newman v.

Subsequent Inj. Fund, 311 Md. 721, 728 (1988).

B.     Parties’ Contentions

       Mr. Spevak argues that the Court of Special Appeals did not apply the appropriate

standard to determine if benefits are similar under LE § 9-610. He asserts that prior caselaw

from this Court identifies that the appropriate test to determine if benefits are similar is the

“same injury” test. Under the same injury test, Mr. Spevak argues that compensation for

his hearing loss should not be offset because his back injury arose nine years before he

                                               7
experienced a compensable degree of occupational hearing loss. Mr. Spevak asserts that

the circuit court and Court of Special Appeals improperly invoked the wage loss theory,2

which this Court has previously rejected in Newman v. Subsequent Injury Fund, 311 Md.

at 727–28.

       The County emphasizes that this case involves service-connected total disability

retirement benefits. The County asserts that service-connected total disability retirement

benefits compensate for all disabilities that occurred during the employment. Failing to

apply the offset, from the County’s perspective, results in duplicative recovery for the same

loss. The County contends that if the offset does not apply, Mr. Spevak would collect more

than the maximum compensation available in a workers’ compensation case if he received

permanent total disability benefits and more than his weekly wage at the time of his

retirement.


2
 The wage loss theory stems from Arthur Larson’s commentary in his work titled, The
Law of Workmen’s Compensation. He stated that

       [w]age-loss legislation is designed to restore to the worker a portion, such as
       one-half to two-thirds, of wages lost due to the three major causes of
       wage-loss: physical disability, economic unemployment, and old age. The
       crucial operative fact is that of wage loss; the cause of wage loss merely
       dictates the category of legislation applicable. Now if a [worker] undergoes
       a period of wage loss due to all three conditions, it does not follow that [the
       worker] should receive three sets of benefits simultaneously and thereby
       recover more than [the worker’s] actual wage. [The worker] is experiencing
       only one wage loss and, in any logical system, should receive only one
       wage-loss benefit.

4 Arthur Larson, The Law of Workmen’s Compensation § 97.10 (1979). We disagree that
the courts below invoked the wage loss theory. The basis for our holding is that Mr.
Spevak’s service-connected total disability retirement benefits and his permanent partial
disability workers’ compensation benefits are “similar benefits” under LE § 9-610.
                                             8
C.     Statutory Interpretation

       Our chief objective when interpreting statutes “is to ascertain the General

Assembly’s purpose and intent when it enacted the statute.” Moore v. RealPage Util.

Mgmt., Inc., 476 Md. 501, 510 (2021) (quoting Berry v. Queen, 469 Md. 674, 687 (2020)).

We assume that the General Assembly’s intent is “expressed in the statutory language” and

therefore begin our analysis with the plain language of the statute. Id. (citations omitted).

Reading the statute as a whole, we aim to “ensure that no word, clause, sentence or phrase

is rendered surplusage, superfluous, meaningless or nugatory.” Id. Further, we avoid

constructions that are illogical, unreasonable, or inconsistent with common sense. United

Bank v. Buckingham, 472 Md. 407, 424 (2021).

       We begin our plain language analysis by looking to LE § 9-610(a), which states in

pertinent part:

       [I]f a statute, charter, ordinance, resolution, regulation, or policy, regardless
       of whether part of a pension system, provides a benefit to a covered employee
       of a governmental unit or a quasi-public corporation that is subject to this
       title under § 9-201(2) of this title . . . payment of the benefit by the employer
       satisfies, to the extent of the payment, the liability of the employer and the
       Subsequent Injury Fund for payment of similar benefits under this title.

(Emphasis added).

       In Newman, this Court first interpreted the “similar benefits” language contained in

LE § 9-610(a), then codified as Article 101, § 33(c). 311 Md. at 722. Article 101, § 33

“included a comparison between the employer-provided benefit and a ‘similar benefit’

required under the Workers’ Compensation Act.” Reger, 455 Md. at 105. We held that,

although “similar benefit” appears at the end of the provision, “[i]t is perfectly clear that


                                              9
the word ‘similar’ in the phrase ‘the benefit furnished and the similar benefit required in

this article,’ near the end of the section, qualifies the provision at the beginning of the

section as to the benefits furnished [to the] employees by employers.” Newman, 311 Md.

at 724.

          Despite Newman being the first case where this Court interpreted “similar benefit”

in the offset provision, prior decisions applying the offset provision reflect that “the tenor

of [Article 101, § 33(c)] . . . is that the offsetting benefits be ‘similar’ ones.” Reger, 455

Md. at 110; Newman, 311 Md. at 724. The Newman Court identified that “[u]pon reading

[Article 101, § 33(c),] the scheme that unmistakably emerges is that the General Assembly

wished to provide only a single recovery for a single injury[.]” Newman, 311 Md. at 725

(quoting Frank, 284 Md. at 659) (emphasis in original).

          Since Newman, we have consistently identified that the same injury standard is the

appropriate standard to determine whether benefits are similar under the offset provision.

See Blevins, 352 Md. at 644 (“[I]t is evident that the General Assembly did not intend to

make any substantive change to the law in deleting the word ‘similar.’ . . . The test for the

set off under [LE] § 9-610 is the same as it was under [Article 101] § 33[.]”); Fikar v.

Montgomery Cty., 333 Md. 430, 438–39 (1994) (applying the single injury test to determine

if the petitioner’s vocational rehabilitation benefits are similar to the petitioner’s disability

pension benefits). Most recently, we confirmed the same injury standard in Reger, 455

Md. at 135.

          In Reger, we stated that the General Assembly sought to provide “only a single

recovery for a single injury for government employees covered by both a pension plan and

                                               10
[workers’] compensation” and prevent employees from receiving a double recovery for the

same injury. 455 Md. at 116–17 (quoting Fikar, 333 Md. at 435). Consistent with our

prior interpretations and applications of LE § 9-610, we conclude that the same injury

standard is the proper test to identify whether benefits are subject to an offset under

LE § 9-610.

       To confirm our reading of the plain language, it has been “the modern tendency of

this Court . . . to continue the analysis of the statute beyond the plain meaning to examine”

the “archival legislative history of relevant enactments.” In re: S.K., 466 Md. 31, 50 (2019)

(citations omitted).    This confirmatory process ensures that our “plain language

interpretation of the statute is consistent with the legislature’s intent.” Moore, 476 Md. at

514 (citing In re: S.K., 466 Md. at 50).

       This Court’s decision in Reger carefully describes the legislative history and intent

behind the offset provision in detail. Reger, 455 Md. at 102–17; Blevins, 352 Md. at 635–

41. The legislative history of the offset provision, now contained in LE § 9-610, clearly

demonstrates the General Assembly’s intent to prevent duplicative recovery. See Newman,

311 Md. at 728 (citing Oros v. Mayor & City Council of Balt., 56 Md. App. 685, 693–94

(1983)). As described earlier, the first enactment of workers’ compensation law occurred

in 1914. The preamble acknowledged the “heavy burden” the State and taxpayers bear in

providing “care and support for . . . injured [workers] and their dependents[.]” 1914 Md.

Laws, ch. 800.

       Aside from adding new categories of covered individuals, the original enactment

remained unchanged until 1970 when “as part of a bill deleting the requirement that

                                             11
employment be ‘extra-hazardous’ to be covered, the entire provision dealing with

non-military State and local government personnel was repealed.” Blevins, 352 Md. at

636; 1970 Md. Laws, ch. 741. In 1971, the General Assembly enacted a successor

provision, which included the “similar benefit” language for the first time. Reger, 455 Md.

at 105. In 1991, three years after this Court decided Newman, as part of Maryland’s code

revision,3 the General Assembly repealed Article 101, and recodified it as Title 9 of the

Labor and Employment Article. Id. at 113. The offset provision, recodified as LE § 9-610,

“lacked the crucial ‘similar benefit’ language of its predecessor.” Id. at 114.

       This Court addressed the removal of the “similar benefit” language in Blevins v.

Baltimore County and determined that “it is evident that the General Assembly did not

intend to make any substantive change to the law in deleting the word ‘similar.’” 352 Md.

at 644. This Court reasoned that “a change in a statute as part of a general recodification

will ordinarily not be deemed to modify the law unless the change is such that the intention

of the Legislature to modify the law is unmistakable.” Id. at 642 (quoting Duffy v.

Conaway, 295 Md. 242, 257 (1983)) (emphasis omitted). In determining whether the

General Assembly intended to make a substantive change, this Court presumed that the


3
  “As we have noted in the past, ‘[c]ode revision is a periodic process by which statutory
law is re-organized and restated with the goal of making it more accessible and
understandable to those who must abide by it.’” United Bank, 472 Md. at 427 n.6 (quoting
Nationwide Mut. Ins. Co. v. Shilling, 468 Md. 239, 251 n.9 (2020)). “Maryland [c]ode
[r]evision began in 1970 as a long-term project to create a modern comprehensive code
when Governor Marvin Mandel appointed the Commission to Revise the Annotated Code.
This formal revision of the statutory law for the General Assembly was coordinated by the
Department of Legislative Services. Code [r]evision was completed in 2016 with the
enactment by the General Assembly of the Alcoholic Beverages Article.” Id. (quoting
Nationwide Mut. Ins. Co., 468 Md. at 251 n.9).
                                             12
General Assembly was aware of the holding in Newman and therefore sought evidence of

intent to substantively change the law. Id. The Revisor’s Note and Report4 accompanying

the recodification did not provide a basis for this Court to hold that the General Assembly

intended to substantively change LE § 9-610. Id. at 643–44.

       “[I]n apparent response to our holding in Blevins,” the General Assembly added

“similar” into LE § 9-610 in 1999. Reger, 455 Md. at 116. The General Assembly stated

its purpose was to “clarify[] that certain workers’ compensation benefits should be offset

only for a payment of certain disability retirement benefits[.]” Id.; 1999 Md. Laws, ch.

340.

       We have consistently concluded that the General Assembly intended the offset

provision in LE § 9-610 to preclude duplicative recovery for the same injury. In Newman,

we stated that the General Assembly intended to “preclude double-dipping into the same

pot of comparable benefits.” Newman, 311 Md. at 728 (emphasis in original) (citation

omitted). In Reger, we acknowledged that the intermediate appellate court in Nooe v.

Mayor & City Council of Baltimore offered the perspective of Chief Judge Charles E. Orth,

Jr. who identified the General Assembly’s “concern as to ‘governmental authorities being



4
  As we explained in Blevins, neither the Revisor’s Note nor the Report indicated a
legislative intent to alter the substantive meaning of LE § 9-610. 352 Md. at 644. The
Report accompanying the code revision stated that the “basic thrust of the revision is
formal; the primary purposes of the work are modernization and clarification, not
policymaking.” The Report also noted that “[e]very effort is made to ensure that a proposed
revision conforms as nearly as possible to the intent of the General Assembly, and all [of]
these revisions are highlighted in the appropriate [R]evisor’s [N]otes.” In Blevins, we
identified that the Revisor’s Note accompanying LE § 9-610 stated that “[t]his section is
new language derived without substantive change[.]” Id. at 643.
                                            13
obliged to pay benefits to an employee twice as a result of the same injury.’” Reger, 455

Md. at 102 (quoting Nooe v. Mayor & City Council of Balt., 28 Md. App. 348, 352 (1975));

See also Frank, 284 Md. at 661 (rejecting Mr. Frank’s argument because adopting the

argument would “frustrate the legislature’s intention to minimize the burden on the public

treasury that would result from providing duplicate benefits to public employees[]”).

       In addition to this Court’s prior decisions ascertaining the General Assembly’s

intent, the General Assembly’s 1999 amendment adding back the “similar” language,

which was deleted during code revision, demonstrates that the General Assembly clearly

sought to preclude duplicative recovery. After this Court’s decision in Blevins, the General

Assembly “clarif[ied] that certain workers’ compensation benefits should be offset only

for a payment of certain disability retirement benefits[.]” 1999 Md. Laws, ch. 340.

       The preamble of the original 1914 enactment also provides helpful insight into the

General Assembly’s concerns. The preamble’s acknowledgement of the “heavy burden”

that taxpayers and the State are subjected to shows a concern about the financial burden

that workers’ compensation would place on the State and taxpayers. 1914 Md. Laws, ch.

800. This concern supports a conclusion that the General Assembly sought to preclude

duplicative recovery for a single injury. The legislative history clearly shows that the

General Assembly intended the offset provision to prevent duplicative recovery of similar

benefits at the public’s expense.




                                            14
D.     Mr. Spevak’s permanent partial workers’ compensation benefits are similar to his
       service-connected total disability retirement benefits, which compensate him for
       injuries related to his employment as a firefighter.

       Mr. Spevak’s service-connected total disability retirement benefits compensate him

for all service-related injuries.    The structure of the pension plan and Workers’

Compensation Act supports the conclusion that the workers’ compensation award is subject

to the offset under LE § 9-610 when a claimant’s service-connected total disability

retirement benefits exceed the workers’ compensation benefits.

1.     The Structure of the Workers’ Compensation Act and Pension Plans

       Section 33-43(f)(1)(A) of the Montgomery County Code states when an injured

employee is eligible for service-connected disability retirement. Section 33-43(f)(1)(A)

provides

       (1) A member may be retired on a service-connected disability retirement if:

              (A) The member is totally or partially incapacitated as the natural and
              proximate result of an accident occurring, or an occupational disease
              incurred or condition aggravated while in the actual performance of
              duty[.]

       Partial incapacity occurs when “a member’s inability to perform one or more

essential functions of the position the member holds because of impairment that: (1) is

unlikely to resolve in the next 12 months; (2) may be permanent; and (3) does not prevent

the member from performing any other substantial gainful activity.” Montgomery County

Code, § 33-43(b). Total incapacity occurs when “the member’s inability to perform

substantial gainful activity because of an impairment that: (1) is unlikely to resolve in the

next 12 months; and (2) may be permanent.” Id.


                                             15
       Under the Montgomery County Code, a person who receives service-connected total

disability retirement benefits earns “an annual pension calculated under § 33-42(b)(1)[5]”

except “the County must substitute final earnings for average final earnings” and “the

pension must be at least 70% of the member’s final earnings.” Montgomery County Code,

§ 33-43(i)(1).

      An employee suffers a total disability under the Workers’ Compensation Act when

the employee experiences an “incapacity to do work of any kind for which a reasonable

market exists[.]” Montgomery Cty. v. Buckman, 333 Md. 516, 528 (1994). Workers’

compensation benefits for employees who have a permanent total disability are calculated

under LE § 9-637(a)(1). Section 9-637(a)(1) describes how to calculate payment to an

employee who has a permanent total disability and states:

       Except as provided in paragraph (2) of this subsection, if a covered employee
       has a permanent total disability resulting from an accidental personal injury
       or an occupational disease, the employer or its insurer shall pay the covered
       employee compensation that equals two-thirds of the average weekly wage
       of the covered employee, but may not:

                 (i)    exceed the State average weekly wage; or

                 (ii)   be less than $25.

       The Maryland Department of Labor calculates the State average weekly wage

pursuant to LE § 9-603 and reports the “State average weekly wage as of July 1 of that

year” to the Commission. LE § 9-603. In 2017, employees who suffered a permanent total

disability earned “[t]wo-thirds of the employee’s Average Weekly Wage not to exceed


5
  Section 33-42(b)(1) explains the calculation for the “[a]mount of pension at normal
retirement date” for “Optional Retirement Plan member[s].”
                                              16
100% of the State Average Weekly Wage or $1,052.00.”              Workers’ Compensation

Commission, Maryland Workers’ Compensation Commission Maximum Rate of Benefits

for    Calendar      Year     2017,     https://www.wcc.state.md.us/PDF/Rates/2017.pdf

[https://perma.cc/JR8T-RLYG].

2.     The County’s Cross-Motion for Summary Judgment

       The Court of Special Appeals correctly affirmed the circuit court’s grant of the

County’s cross-motion for summary judgment. Neither Mr. Spevak nor the County dispute

the underlying material facts of this case. Both parties agree that Mr. Spevak’s back injury

for which he receives service-connected total disability retirement benefits occurred before

he experienced compensable hearing loss for which Mr. Spevak was awarded permanent

partial workers’ compensation benefits. The sole disagreement is whether Mr. Spevak’s

benefits are “similar benefits” under LE § 9-610, which is a question of law.

       The County correctly asserts that the benefits are similar and therefore are subject

to the offset.    Mr. Spevak’s service-connected total disability retirement benefits

compensate him for all injuries related to his service as a firefighter.         Under the

Montgomery County Code, employees who are eligible for service-connected total

disability retirement earn at least 70% of their final earnings. The computation is not

altered based on the number of injuries an eligible employee sustains. It follows that

receiving service-connected total disability benefits fully compensates the injured

employee, and other service-connected benefits are duplicative under the workers’

compensation system.



                                            17
       To illustrate this point, Mr. Spevak earns weekly service-connected total disability

retirement benefits in the amount $1,859.07. If Mr. Spevak experienced hearing loss at the

time he retired, his weekly compensation would have remained the same because his

retirement benefits serve as compensation for the injuries sustained during the course of

his employment. Therefore, simply because Mr. Spevak’s hearing loss occurred after he

began collecting service-connected total disability retirement benefits, Mr. Spevak cannot

avoid the offset provision in LE § 9-610. This conclusion is consistent with the structure

and application of the Workers’ Compensation Act and the General Assembly’s intent in

enacting the offset provision. To hold that the offset provision does not apply would

frustrate the General Assembly’s purpose and intent in enacting the offset provision.

                                      CONCLUSION

       For the foregoing reasons, we hold that Mr. Spevak’s service-connected total

disability retirement benefits arising from his back injury are similar to the permanent

partial disability retirement benefits arising from his occupational hearing loss. In enacting

the offset provision contained in LE § 9-610, the General Assembly sought to preclude

employees from receiving duplicative recovery at the taxpayers’ and State’s expense.

Service-connected total disability retirement benefits compensate the recipient for all

injuries related to the recipient’s service. Therefore, as a matter of law, Mr. Spevak’s

service-connected total disability retirement benefits are similar to his permanent partial

disability benefits, and the benefits related to his occupational hearing loss are offset under

LE § 9-610.

                                                JUDGMENT OF THE COURT OF

                                              18
 SPECIAL APPEALS   AFFIRMED.
 COSTS   TO  BE    PAID  BY
 PETITIONER.




19
Circuit Court for Montgomery County
Case No. 434813-V
Argued: March 7, 2022
                                              IN THE COURT OF APPEALS

                                                     OF MARYLAND

                                                           No. 44

                                                September Term, 2021
                                      ______________________________________

                                                   PATRICK SPEVAK

                                                             v.

                                       MONTGOMERY COUNTY, MARYLAND
                                      ______________________________________

                                                    *Getty, C.J.
                                                    Watts
                                                    Hotten
                                                    Booth
                                                    Biran
                                                    Adkins, Sally D. (Senior Judge,
                                                    Specially Assigned)
                                                    McDonald, Robert N. (Senior
                                                    Judge, Specially Assigned),

                                                      JJ.
                                      ______________________________________

                                            Dissenting Opinion by Watts, J.
                                      ______________________________________

                                                    Filed: August 15, 2022

                                      *Getty, C.J., now a Senior Judge, participated in
                                      the hearing and conference of this case while an
                                      active member of this Court. After being
                                      recalled pursuant to Md. Const., Art. IV, § 3A,
                                      he also participated in the decision and adoption
                                      of this opinion.
       Respectfully, I dissent. For more than three decades, we have consistently held that

workers’ compensation benefits for a covered government employee must be offset under

Md. Code Ann., Lab. & Empl. (1991, 2016 Repl. Vol.) (“LE”) § 9-610(a)(1) and earlier

versions of the statute only where an employee is awarded two types of benefits for the

same injury. In the watershed case of Newman v. Subsequent Inj. Fund, 311 Md. 721, 727,

537 A.2d 274, 277 (1988), we concluded that a substantively identical earlier version of

LE § 9-610(a)(1) “focuse[d] only on dual recoveries for a single on-the-job injury[.]” Just

five years ago, in Reger v. Washington Cnty. Bd. of Educ., 455 Md. 68, 135, 166 A.3d

142, 181 (2017), we reaffirmed Newman and reiterated that the General Assembly intended

for an offset of workers’ compensation benefits under LE § 9-610(a)(1) to be made solely

on “‘comparable’ benefits, which are ‘benefits accruing by reason of the same injury.’”

(Quoting Newman, 311 Md. at 727-28, 537 A.2d at 277) (emphasis omitted).

       In this case, I would adhere to the “same injury” standard set forth historically in

our case law and would hold that the workers’ compensation benefits at issue need not be

offset under LE § 9-610(a)(1) because the case involves benefits for two different

injuries—namely, a back injury and hearing loss and tinnitus—rather than two types of

benefits for the same injury.

       This conclusion is required not only by our precedent, but also by the plain language

and legislative history of LE § 9-610(a)(1). LE § 9-610(a)(1) provides:

       Except for benefits subject to an offset under § 29-118 of the State Personnel
       and Pensions Article, if a statute, charter, ordinance, resolution, regulation,
       or policy, regardless of whether part of a pension system, provides a benefit
       to a covered employee of a governmental unit or a quasi-public corporation
       that is subject to this title under § 9-201(2) of this title or, in case of death, to
       the dependents of the covered employee, payment of the benefit by the
       employer satisfies, to the extent of the payment, the liability of the employer
       and the Subsequent Injury Fund for payment of similar benefits under this
       title.

       In 1999, the General Assembly passed S.B. 314 (1999), through which it amended

Md. Code Ann., Lab. & Empl. (1991, 1998 Supp.) (“LE (1998)”) § 9-610(a)(1) by adding

the word “similar” before the phrase “benefits under this title.” 1999 Md. Laws 2392 (Vol.

IV, Ch. 340, S.B. 314) (capitalization omitted). As a result, the statute reads as it does

today, stating in pertinent part that, where a legal provision, “regardless of whether part of

a pension system, provides a benefit to a covered employee . . . payment of the benefit by

the employer satisfies, to the extent of the payment, the liability of the employer and the

Subsequent Injury Fund for payment of similar benefits under this title.” Id. (capitalization

omitted).

       The Fiscal Note of S.B. 314 (1999), accompanying the amendment, indicates that

its sole purpose was to supersede the opinion that the Court of Special Appeals had issued

the previous year in Wills v. Balt. Cnty., 120 Md. App. 281, 707 A.2d 108 (1998), rev’d

sub nom. Blevins v. Balt. Cnty., 352 Md. 620, 724 A.2d 22 (1999). See S.B. 314 (1999)

Fiscal Note at 2, available at https://mgaleg.maryland.gov/1999rs/fnotes/bil_0004/

sb0314.PDF [https://perma.cc/5FRA-99JA]. In Wills, 120 Md. App. at 302-03, 707 A.2d

at 119, the Court of Special Appeals reasoned that, because the General Assembly omitted

the word “similar” when it recodified Md. Code Ann., Art. 101, § 33 as Md. Code Ann.,

Lab. & Empl. (1991) § 9-610, the General Assembly must have intended to supersede our

holding in Newman, which was based on the use of the word “similar” in the statute. We



                                            -2-
disagreed and reversed. See Blevins, 352 Md. at 631, 724 A.2d at 27.1

       The 1999 addition of the word “similar” to LE (1998) § 9-610(a)(1) and the

accompanying Fiscal Note make clear that the General Assembly, like this Court, disagreed

with the Court of Special Appeals’s reasoning in Wills. The Fiscal Note pointed out that,

before Wills, LE (1998) § 9-610(a)(1) “was understood to mean that a workers’

compensation award to a government employee could not be offset by a normal service

retirement of that employee.” S.B. 314 (1999) Fiscal Note at 2. The Fiscal Note advised

that, since Wills, “the Injured Workers’ Insurance Fund[], which administers the State’s

Workers’ Compensation Program, ha[d] taken an offset for workers’ compensation

benefits for State employees who also receive[d] a normal service retirement from the State

Retirement and Pension System of Maryland[.]” S.B. 314 (1999) Fiscal Note at 2. The

Fiscal Note observed that S.B. 314 (1999) would put an end to such offsets and would

clarify that LE (1998) § 9-610(a)(1) meant that a covered government employee “is not

entitled to receive benefits from both a pension plan and a workers’ compensation award

as a result of a single work-related injury.” Id. at 1-2.


       1
           In Blevins, 352 Md. at 644, 724 A.2d at 33-34, we held:

       [T]he General Assembly did not intend to make any substantive change to
       the law in deleting the word ‘similar.’ There is simply no basis for a
       conclusion that, despite the Revisor’s Note and the Report, the Legislature,
       sub silentio, desired to deprive local government employees of a benefit they
       had so long enjoyed. The Court of Special Appeals erred in deciding
       otherwise.

We concluded that “[t]he test for set off under § 9-610 is the same as it was under § 33,
and, under that test, the county is not entitled to set off Ms. Wills’s retirement benefits
against her workers’ compensation benefits.” Id. at 644, 724 A.2d at 34.

                                             -3-
       This legislative history demonstrates that the General Assembly agreed with our

holding in Newman that workers’ compensation benefits must be offset under LE § 9-

610(a)(1) only where a covered government employee is awarded two types of benefits for

the same injury. The General Assembly effectively codified Newman by superseding

Wills, in which the Court of Special Appeals incorrectly determined that Newman was no

longer good law. LE § 9-610(a)(1) has not been amended in the five years since we

reaffirmed Newman in Reger in 2017. In fact, the General Assembly has not amended LE

§ 9-610(a)(1) since the 1999 amendment that, in effect, codified Newman. Consistent with

the legislative history of LE § 9-610(a)(1), I would continue to apply to the “same injury”

standard that this Court has utilized for decades.

       As a result, I disagree with the Majority’s holding “that Mr. Spevak’s

service-connected total disability retirement benefits arising from his back injury are

similar to the permanent partial disability retirement benefits arising from his occupational

hearing loss[,]” and that therefore his benefits are offset under LE § 9-610. Maj. Slip Op.

at 18. In so holding, the Majority acknowledges, as it must, that the benefits arise from

different injuries—a back injury and hearing loss. The real crux of the majority opinion is

its conclusion that “total disability retirement benefits compensate the recipient for all

injuries related to the recipient’s service.” Maj. Slip Op. at 18. In other words, the Majority

concludes that the “same injury” standard does not apply where total disability retirement

benefits are awarded and that where total disability retirement benefits are involved, an

offset will inevitably be made regardless of whether an employee suffers separate and

distinct injuries or the same injury. See Maj. Slip Op. at 18.


                                             -4-
       I disagree with the determination that the “same injury” standard does not apply

where, as here, an employee is awarded service-connected total disability retirement

benefits, as opposed to service-connected partial disability retirement benefits, ordinary

(that is, non-service-connected) disability retirement benefits, or retirement benefits based

on age and length of service. Such a conclusion is precluded by cases involving service-

connected disability retirement benefits in which we have applied or explained the “same

injury” standard. In Blevins, 352 Md. at 622-23, 724 A.2d at 23, we held that workers’

compensation benefits did not need to be offset under LE § 9-610(a)(1) where the employee

was awarded those benefits after he was awarded service-connected disability retirement

benefits. We concluded that it was of no consequence that the employee was awarded

workers’ compensation benefits after being awarded service-connected disability

retirement benefits because the employee “would not be receiving a duplicate benefit for

the same injury, as . . . [t]he workers’ compensation benefits were awarded for a weekly

period prior to his retirement, when he was not receiving and was not entitled to receive

any offsetting retirement benefits.” Id. at 627, 724 A.2d at 25.

       In Fikar v. Montgomery Cnty., 333 Md. 430, 438-39, 635 A.2d 977, 981 (1994), we

held where an employee was awarded disability pension benefits and workers’

compensation benefits for vocational rehabilitation because of the “same injuries sustained

in the same accident which occurred in the course of her employment[,]” the cash payment

component of the vocational rehabilitation benefits was similar to the payment of disability

pension benefits (because both payments compensated for the same injury) but the actual

vocational rehabilitation services provided to the employee (job training, etc.) were not


                                            -5-
similar to disability benefits and were not subject to offset. In determining that an offset

was required for the rehabilitation cash payment component but not the rehabilitation

services, we specifically explained that the employee was eligible for service-connected

disability retirement benefits and workers’ compensation benefits “because of the same

injuries sustained in the same accident which occurred in the course of her employment.”

Id. at 439, 635 A.2d at 981. We observed that the General Assembly intended “to provide

only a single recovery for a single injury for government employees covered by both a

pension plan and workmen’s compensation[.]” Id. at 439, 635 A.2d at 981 (cleaned up).

       Our holdings in Blevins and Fikar demonstrate that the “same injury” standard

applies to all cases involving LE § 9-610(a)(1), regardless of the type of retirement benefits,

if any, the employee is awarded. If the “same injury” standard did not apply to cases

involving service-connected disability retirement benefits, we would have had no reason

to discuss the standard in Blevins or Fikar, let alone to apply it. In neither Blevins nor

Fikar did we indicate that where an employee is awarded service-connected disability

retirement benefits for total disability, that award compensates the employee for all service-

related injuries regardless of whether the injuries are the same or not. Our holdings in

Blevins and Fikar indicate just the opposite—that where disability retirement benefits and

workers’ compensation benefits are concerned, the same injury standard applies with

respect to determining the need for an offset.

       I disagree with the reasoning implicit in the majority opinion that Newman (which

involved retirement benefits based on age and length of service) and Reger (which involved

ordinary, not service-connected, disability retirement benefits) are distinguishable because


                                             -6-
this case involves service-connected total disability retirement benefits, and Reger and

Newman did not. See Maj. Slip Op. at 13-14; Newman, 311 Md. at 724, 537 A.2d at 275;

Reger, 455 Md. at 77, 166 A.3d at 147. In Newman and Reger, we did not indicate that

the type of retirement benefits that the employee was awarded was dispositive, or material,

in any way. To the contrary, we made clear that the only dispositive question was whether

the employee had been awarded two types of benefits for the same injury. In Newman,

311 Md. at 728, 537 A.2d at 277, the answer was no, and we held that an offset was not

required under a predecessor of LE § 9-610(a)(1) because when benefits are not traceable

to the same injury, they are dissimilar, and the statutory offset does not apply. In Reger,

455 Md. at 78, 166 A.3d at 148, the answer was yes, and we held that an offset was required

under LE § 9-610(a)(1) “[b]ecause both sets of benefits compensated [the employee] for

the same injury[.]”

       To be sure, in Reger, we referred in some instances to the circumstance that the

employee was awarded ordinary disability retirement benefits, such as when we stated that

one of the issues before us was whether, as a matter of law, ordinary disability retirement

benefits could be similar to workers’ compensation benefits. See id. at 93, 166 A.3d at

157. But, in Reger, we observed that the first question that needed to be answered was

what the legislative intent was behind the term “similar benefits” in LE § 9-610(a)(1). See

id. at 93, 166 A.3d at 157. We answered that question by reaffirming Newman and

unequivocally stating that, “[w]hen benefits are not traceable to the same injury, they are

dissimilar, and the statutory offset does not apply.” Reger, 455 Md. at 117, 166 A.3d at

171 (citing Newman, 311 Md. at 728, 537 A.2d at 277). Our holding in Reger was


                                           -7-
explicitly based on the circumstance that the employee received two types of benefits for

the same injury. See Reger, 455 Md. at 78, 166 A.3d at 148. Reger provides no support

for the theory that the type of retirement benefits awarded an employee is material to the

issue of an offset, and our holding in Reger cannot be harmonized with the Majority’s

holding in this case.

       The Majority’s reasoning that service-connected total disability retirement benefits

compensate an employee for all work-related injuries and “[t]herefore, as a matter of law,

Mr. Spevak’s service-connected total disability retirement benefits are similar to his

permanent partial disability benefits” conflicts with our case law. Maj. Slip Op. at 18. The

Majority’s conclusion is plainly inconsistent with Reger, in which we reaffirmed Newman

and reiterated that “a benefit that compensates an employee for wage loss is not necessarily

a ‘similar benefit’ subject to the statutory offset; the offset would not apply if the wage loss

benefit was not awarded for the same injury as the workers’ compensation benefit.” Reger,

455 Md. at 135, 166 A.3d at 181-82 (citing Newman, 311 Md. at 727, 537 A.2d at 277).

       Most importantly, as this case demonstrates, service-connected total disability

retirement benefits are not always similar to workers’ compensation benefits. Mr. Spevak,

a former firefighter, suffered a back injury in the line of duty and was awarded service-

connected total disability retirement benefits. Years after retiring, Mr. Spevak developed

hearing loss and tinnitus, which were different conditions/injuries caused by his

employment. Nonetheless, under the majority opinion, the workers’ compensation benefits

awarded to Mr. Spevak for his hearing loss will be completely offset by the service-

connected total disability retirement benefits. The offset is improper and not authorized by


                                             -8-
the statute or our case law because the two types of benefits are not at all similar, given

that they arise from two different injuries involving two different parts of the body. Mr.

Spevak’s back injury has nothing to do with his hearing loss and tinnitus, and he should

not be deprived of benefits for one injury because of benefits for the other. Such an

outcome is inequitable, at odds with our case law, and inconsistent with the clear intent of

the General Assembly for offsets to be required under LE § 9-610(a)(1) only where an

employee is awarded two types of benefits for the same injury.

       For the above reasons, respectfully, I dissent.




                                            -9-